Exhibit 1.01 CONFLICT MINERALS REPORT Optical Cable Corporation (or OCC® ) has performed the following due diligence measures to determine whether the conflict minerals included in our products financed or benefited armed groups in the Democratic Republic of the Congo (“DRC”) or its adjoining countries: Step 1. Establish Strong Company Management Systems Control Systems OCC engages in industry-wide initiatives to enhance supply chain responsibility and to keep abreast of industry best practices. OCC conducted a supply chain survey with all suppliers of components that contain conflict minerals using the EICC/GeSI Conflict Minerals Reporting Template. OCC then reviewed the results of the supply chain survey and retained documentation relevant to the use of any conflict minerals. Supplier Engagement OCC has a strong level of engagement with its direct suppliers and, when necessary, it directly engages their upstream suppliers. OCC expects our suppliers to practice responsible sourcing and to cooperate with OCC's conflict minerals reporting and due diligence efforts. OCC reviewed the smelters and refiners identified in the supply chain survey to determine location and certification of “conflict free” status. OCC further followed up with suppliers who failed to return survey responses or returned incomplete or inconsistent responses. Step 2. Identify and Assess Risks in the Supply Chain OCC engages with its direct suppliers and, when necessary, their upstream suppliers to evaluate the source of conflict minerals in its products. Upon receiving a supplier EICC Reporting Template, members of the OCC conflict minerals diligence team review the information for consistency and accuracy. As noted above, when a report warrants clarification or confirmation, a member of the OCC conflict minerals diligence team contacts the direct supplier, or in some cases their upstream supplier, to clarify or confirm the information and responses. Step 3. Design and Implement a Strategy to Respond to Identified Risks OCC performs a risk assessment to identify areas of possible concern within its supply chain, evaluating areas of possible concern and deploying appropriate risk mitigation controls and strategies. OCC continues to look for ways to enhance its conflict minerals compliance program, including the processes outlined above. In addition, OCC intends to continue collaborating with its suppliers to promote responsible sourcing of conflict minerals. To accomplish this objective, OCC will continue outreach and education efforts among its suppliers to promote industry best practices. One area for further mitigating risk in OCC’s supply chain is identifying the countries of origin of all conflict minerals in its products. Several of OCC's suppliers provided responses at a supplier-wide level, and not specifically with respect to the component materials that these suppliers supplied to OCC. As a result, OCC has not been able to identify with certainty the countries of origin of all conflict minerals in its products. OCC intends to expand its supplier engagement efforts to encourage the inclusion of county of origin information for conflict minerals in all the applicable materials supplied to the company. Step 4. Carry Out Independent Third-Party Audit of Smelter/Refiner ’ s Due Diligence Practices If necessary, and to the extent OCC could reasonably do so, OCC would provide information requested in connection with audits of conflict minerals smelters and refiners conducted by third parties. Step 5. Report Annually on Supply Chain Due Diligence This report constitutes OCC's annual report on its conflict minerals due diligence and is publicly available on the Company's website. The information contained in, and that can be accessed through, the website of the Company is not, and shall not be deemed to be, a part of this report or the related Form SD or incorporated into any other filings Optical Cable Corporation makes with the SEC. The following table is a list of smelters, provided to OCC by its suppliers, of gold or tin used to manufacture OCC’s products that may have been sourced from the DRC or its adjoining countries. PRODUCT MINERAL SMELTER COUNTRY Gold Advanced Chemical Company UNITED STATES Gold Aida Chemical Industries Co., Ltd. JAPAN Gold Aktyubinsk Copper Company TOO KAZAKHSTAN Gold Al Etihad Gold Refinery DMCC UNITED ARAB EMIRATES Gold Allgemeine Gold- und Silberscheideanstalt A.G. GERMANY Gold Allgemeine Gold-und Silberscheideanstalt A.G. GERMANY Gold Almalyk Mining and Metallurgical Complex (AMMC) UZBEKISTAN Gold AngloGold Ashanti Córrego do Sítio Mineração BRAZIL Gold Argor-Heraeus SA SWITZERLAND Gold Asahi Pretec Corp JAPAN Gold Asahi Pretec Corporation JAPAN Gold Asahi Refining Canada Limited CANADA Gold Asahi Refining USA Inc. UNITED STATES Gold Asaka Riken Co., Ltd. JAPAN Gold Atasay Kuyumculuk Sanayi Ve Ticaret A.S. TURKEY Gold Aurubis AG GERMANY Gold Bangko Sentral ng Pilipinas (Central Bank of the Philippines) PHILIPPINES Gold Bauer Walser AG GERMANY Gold Boliden AB SWEDEN Gold C. Hafner GmbH + Co. KG GERMANY Gold Caridad MEXICO Gold CCR Refinery - Glencore Canada Corporation CANADA Gold Cendres + Métaux SA SWITZERLAND Gold Chimet S.p.A. ITALY Gold Chugai Mining JAPAN Gold Daejin Indus Co., Ltd. KOREA, REPUBLIC OF Gold Daye Non-Ferrous Metals Mining Ltd. CHINA Gold DODUCO GmbH GERMANY Gold Dowa JAPAN Gold DSC (Do Sung Corporation) KOREA, REPUBLIC OF Gold Eco-System Recycling Co., Ltd. JAPAN Gold Elemetal Refining, LLC UNITED STATES Gold Emirates Gold DMCC UNITED ARAB EMIRATES Gold Faggi Enrico S.p.A. ITALY Gold Fidelity Printers and Refiners Ltd. ZIMBABWE Gold Gansu Seemine Material Hi-Tech Co., Ltd. CHINA Gold Geib Refining Corporation UNITED STATES Gold Great Wall Precious Metals Co., Ltd. of CBPM CHINA Gold Guangdong Jinding Gold Limited CHINA Gold Guoda Safina High-Tech Environmental Refinery Co., Ltd. CHINA Gold Hangzhou Fuchunjiang Smelting Co., Ltd. CHINA Gold Heimerle + Meule GmbH GERMANY Gold Heraeus Ltd. Hong Kong CHINA Gold Heraeus Precious Metals GmbH & Co. KG GERMANY Gold Hunan Chenzhou Mining Co., Ltd. CHINA Gold Hwasung CJ Co., Ltd. KOREA, REPUBLIC OF Gold Inner Mongolia Qiankun Gold and Silver Refinery Share Company Limited CHINA Gold Ishifuku Metal Industry Co., Ltd. JAPAN Gold Istanbul Gold Refinery TURKEY Gold Japan Mint JAPAN Gold Jiangxi Copper Company Limited CHINA Gold Johnson Matthey Inc. (USA) UNITED STATES Gold Johnson Matthey Limited CANADA Gold JSC Ekaterinburg Non-Ferrous Metal Processing Plant RUSSIAN FEDERATION Gold JSC Uralelectromed RUSSIAN FEDERATION Gold JX Nippon Mining & Metals Co., Ltd. JAPAN Gold Kaloti Precious Metals UNITED ARAB EMIRATES Gold Kazakhmys Smelting LLC KAZAKHSTAN Gold Kazzinc KAZAKHSTAN Gold Kennecott Utah Copper LLC UNITED STATES Gold KGHM Polska Mied● Spó³ka Akcyjna POLAND Gold Kojima Chemicals Co., Ltd. JAPAN Gold Korea Metal Co., Ltd. KOREA, REPUBLIC OF Gold Korea Zinc Co. Ltd. KOREA, REPUBLIC OF Gold Kyrgyzaltyn JSC KYRGYZSTAN Gold L' azurde Company For Jewelry SAUDI ARABIA Gold Lingbao Gold Company Limited CHINA Gold Lingbao Jinyuan Tonghui Refinery Co., Ltd. CHINA Gold LS-NIKKO Copper Inc. KOREA, REPUBLIC OF Gold Luoyang Zijin Yinhui Gold Refinery Co., Ltd. CHINA Gold Materion UNITED STATES Gold Matsuda Sangyo Co., Ltd. JAPAN Gold Metahub Industries Sdn. Bhd. MALAYSIA Gold Metalor Technologies (Hong Kong) Ltd. CHINA Gold Metalor Technologies (Singapore) Pte., Ltd. SINGAPORE Gold Metalor Technologies (Suzhou) Ltd. CHINA Gold Metalor Technologies SA SWITZERLAND Gold Metalor USA Refining Corporation UNITED STATES Gold METALÚRGICA MET-MEX PEÑOLES, S.A. DE C.V MEXICO Gold Mitsubishi Materials Corporation JAPAN Gold Mitsui Mining and Smelting Co., Ltd. JAPAN Gold MMTC-PAMP India Pvt., Ltd. INDIA Gold Morris and Watson NEW ZEALAND Gold Moscow Special Alloys Processing Plant RUSSIAN FEDERATION Gold Nadir Metal Rafineri San. Ve Tic. A.ª. TURKEY Gold Navoi Mining and Metallurgical Combinat UZBEKISTAN Gold Nihon Material Co., Ltd. JAPAN Gold √gussa √sterreichische Gold- und Silber-Scheideanstalt GmbH AUSTRIA Gold Ohio Precious Metals, LLC UNITED STATES Gold Ohura Precious Metal Industry Co., Ltd. JAPAN Gold OJSC "The Gulidov Krasnoyarsk Non-Ferrous Metals Plant" (OJSC Krastsvetmet) RUSSIAN FEDERATION Gold OJSC Kolyma Refinery RUSSIAN FEDERATION Gold OJSC Novosibirsk Refinery RUSSIAN FEDERATION Gold PAMP SA SWITZERLAND Gold Penglai Penggang Gold Industry Co., Ltd. CHINA Gold Prioksky Plant of Non-Ferrous Metals RUSSIAN FEDERATION Gold PT Aneka Tambang (Persero) Tbk INDONESIA Gold PX Précinox SA SWITZERLAND Gold Rand Refinery (Pty) Ltd. SOUTH AFRICA Gold Republic Metals Corporation UNITED STATES Gold Royal Canadian Mint CANADA Gold SAAMP FRANCE Gold Sabin Metal Corp. UNITED STATES Gold Samduck Precious Metals KOREA, REPUBLIC OF Gold SAMWON Metals Corp. KOREA, REPUBLIC OF Gold SAXONIA Edelmetalle GmbH GERMANY Gold Schone Edelmetaal B.V. NETHERLANDS Gold SEMPSA Joyería Platería SA SPAIN Gold Shandong Tiancheng Biological Gold Industrial Co., Ltd. CHINA Gold Shandong Zhaojin Gold & Silver Refinery Co., Ltd. CHINA Gold Sichuan Tianze Precious Metals Co., Ltd. CHINA Gold Singway Technology Co., Ltd. TAIWAN Gold So Accurate Group, Inc. UNITED STATES Gold SOE Shyolkovsky Factory of Secondary Precious Metals RUSSIAN FEDERATION Gold Solar Applied Materials Technology Corp. TAIWAN Gold Sudan Gold Refinery SUDAN Gold Sumitomo Metal Mining Co., Ltd. JAPAN Gold T.C.A S.p.A ITALY Gold Tanaka Kikinzoku Kogyo K.K. JAPAN Gold The Refinery of Shandong Gold Mining Co., Ltd. CHINA Gold Tokuriki Honten Co., Ltd. JAPAN Gold Tongling Nonferrous Metals Group Co., Ltd. CHINA Gold Tony Goetz NV BELGIUM Gold Torecom KOREA, REPUBLIC OF Gold Umicore Brasil Ltda. BRAZIL Gold Umicore Precious Metals Thailand THAILAND Gold Umicore SA Business Unit Precious Metals Refining BELGIUM Gold United Precious Metal Refining, Inc. UNITED STATES Gold Valcambi SA SWITZERLAND Gold Western Australian Mint trading as The Perth Mint AUSTRALIA Gold WIELAND Edelmetalle GmbH GERMANY Gold Yamamoto Precious Metal Co., Ltd. JAPAN Gold Yokohama Metal Co., Ltd. JAPAN Gold Yunnan Copper Industry Co., Ltd. CHINA Gold Zhongyuan Gold Smelter of Zhongjin Gold Corporation CHINA Gold Zijin Mining Group Co., Ltd. Gold Refinery CHINA Tin Alpha UNITED STATES Tin China Tin Group Co., Ltd. CHINA Tin CNMC (Guangxi) PGMA Co., Ltd. CHINA Tin Cooperativa Metalurgica de Rondônia Ltda. BRAZIL Tin CV Gita Pesona INDONESIA Tin CV Serumpun Sebalai INDONESIA Tin CV United Smelting INDONESIA Tin CV Venus Inti Perkasa INDONESIA Tin Dowa JAPAN Tin EM Vinto BOLIVIA Tin Estanho de Rondônia S.A. BRAZIL Tin Fenix Metals POLAND Tin Gejiu Non-Ferrous Metal Processing Co., Ltd. CHINA Tin Gejiu Zili Mining And Metallurgy Co., Ltd. CHINA Tin Huichang Jinshunda Tin Co., Ltd. CHINA Tin Jiangxi Ketai Advanced Material Co., Ltd. CHINA Tin Linwu Xianggui Ore Smelting Co., Ltd. CHINA Tin Magnu's Minerais Metais e Ligas Ltda. BRAZIL Tin Malaysia Smelting Corporation (MSC) MALAYSIA Tin Melt Metais e Ligas S/A BRAZIL Tin Metallo-Chimique N.V. BELGIUM Tin Mineração Taboca S.A. BRAZIL Tin Minsur PERU Tin Mitsubishi Materials Corporation JAPAN Tin Nankang Nanshan Tin Manufactory Co., Ltd. CHINA Tin Novosibirsk Processing Plant Ltd. RUSSIAN FEDERATION Tin O.M. Manufacturing (Thailand) Co., Ltd. THAILAND Tin O.M. Manufacturing Philippines, Inc. PHILIPPINES Tin Operaciones Metalurgical S.A. BOLIVIA Tin PT Alam Lestari Kencana INDONESIA Tin PT Aries Kencana Sejahtera INDONESIA Tin PT Artha Cipta Langgeng INDONESIA Tin PT Babel Inti Perkasa INDONESIA Tin PT Bangka Kudai Tin INDONESIA Tin PT Bangka Putra Karya INDONESIA Tin PT Bangka Timah Utama Sejahtera INDONESIA Tin PT Bangka Tin Industry INDONESIA Tin PT Belitung Industri Sejahtera INDONESIA Tin PT BilliTin Makmur Lestari INDONESIA Tin PT Bukit Timah INDONESIA Tin PT DS Jaya Abadi INDONESIA Tin PT Eunindo Usaha Mandiri INDONESIA Tin PT Fang Di MulTindo INDONESIA Tin PT Inti Stania Prima INDONESIA Tin PT Justindo INDONESIA Tin PT Karimun Mining INDONESIA Tin PT Mitra Stania Prima INDONESIA Tin PT Panca Mega Persada INDONESIA Tin PT Pelat Timah Nusantara Tbk INDONESIA Tin PT Prima Timah Utama INDONESIA Tin PT Refined Bangka Tin INDONESIA Tin PT Sariwiguna Binasentosa INDONESIA Tin PT Seirama Tin Investment INDONESIA Tin PT Stanindo Inti Perkasa INDONESIA Tin PT Sumber Jaya Indah INDONESIA Tin PT Timah (Persero) Tbk Kundur INDONESIA Tin PT Timah (Persero) Tbk Mentok INDONESIA Tin PT Tinindo Inter Nusa INDONESIA Tin Rui Da Hung TAIWAN Tin Soft Metais Ltda. BRAZIL Tin Thaisarco THAILAND Tin White Solder Metalurgia e Mineração Ltda. BRAZIL Tin Yunnan Chengfeng Non-ferrous Metals Co., Ltd. CHINA Tin Yunnan Tin Group (Holding) Company Limited CHINA After exercising due diligence, OCC was unable to determine whether the conflict minerals that may have been sourced from the DRC or its adjoining countries were from recycled or scrap sources or whether such conflict minerals directly or indirectly financed or benefited armed groups. Therefore, OCC is not required to obtain an independent private sector audit for the 2015 reporting period. To improve its ability to conduct due diligence, OCC will continue to request completed EICC Reporting Templates from its suppliers and to emphasize its support of the reporting requirements.
